                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION

 NATHAN HAMILTON CHURCH,                           )
                                                   )
                    Plaintiff,                     )
                                                   )
          v.                                       )   Case No. 5:21-cv-00030-KDB-DSC
                                                   )
 EQUIFAX INFORMATION SERVICES                      )
 LLC, EXPERIAN INFORMATION                         )
 SOLUTIONS INC. and TRANS UNION,                   )
 LLC,                                              )
                                                   )
                    Defendants.                    )



                                       PROTECTIVE ORDER

        IT IS HEREBY STIPULATED by and between Plaintiff Nathan H. Church (“Plaintiff”)

and Defendants Equifax Information Services LLC (“Equifax”), Experian Information Solutions,

Inc. (“Experian”), and Trans Union LLC (“Trans Union”), through their respective attorneys of

record, as follows:

        WHEREAS, documents and information have been and may be sought, produced or

exhibited by and among the parties to this action relating to trade secrets, confidential research,

development, technology or other proprietary information belonging to the defendants, and/or

personal income, credit and other confidential information of Plaintiff.

        THEREFORE, an Order of this Court protecting such confidential information shall be

and hereby is made by this Court on the following terms:

        1.         This Order shall govern the use, handling and disclosure of all documents,

testimony or information produced or given in this action which are designated to be subject to

this Order in accordance with its terms.



NAI-1519108014v2
        2.         Any party or non-party producing or filing documents or other materials in this

action (the “Producing Party”) may designate such materials and the information contained

therein subject to this Order by typing or stamping on the front of the document, or on the

portion(s) of the document for which confidential treatment is designated, “Confidential.”

        3.         If a Producing Party believes in good faith that, despite the provisions of this

Protective Order, there is a substantial risk of identifiable harm to the Producing Party if

particular documents it designates as “Confidential” are disclosed to all other parties or non-

parties to this action, the Producing Party may designate those particular documents as

“Confidential—Attorneys’ Eyes Only.”

        4.         Pursuant to Section III.G. of the Pretrial Order and Case Management Plan (ECF

30), “the ultimate disposition of protected materials [is] subject to a final order of the Court on

the completion of the litigation.” Further, “any motion, memorandum, document or other paper

filed with the Court is presumptively a public document and any decision of the Court regarding

whether to allow any filing to be made under seal is subject to Local Rule 6.1 and applicable

law.”

        5.         To the extent any motions, briefs, pleadings, deposition transcripts, or other

papers to be filed with the Court incorporate documents or information subject to this Order, the

party filing such papers shall designate such materials, or portions thereof, as “Confidential,” or

“Confidential—Attorneys’ Eyes Only” and shall file them with the clerk under seal; provided,

however, that a copy of such filing having the confidential information deleted therefrom may be

made part of the public record.

        6.         All documents, transcripts, or other materials subject to this Order, and all

information derived therefrom (including, but not limited to, all testimony given in a deposition,



                                                    -2-
NAI-1519108014v2
declaration or otherwise, that refers, reflects or otherwise discusses any information designated

“Confidential” or “Confidential—Attorneys’ Eyes Only” hereunder), shall not be used, directly

or indirectly, by any person, including the other Defendants, for any business, commercial or

competitive purposes or for any purpose whatsoever other than solely for the preparation for and

trial of this action in accordance with the provisions of this Order.

        7.         Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential,” or pursuant to prior Order after notice,

any document, transcript or pleading given “Confidential” treatment under this Order, and any

information contained in or derived from any such materials (including but not limited to, all

deposition testimony that refers to, reflects or otherwise discusses any information designated

“Confidential” hereunder) may not be disclosed other than in accordance with this Order and

may not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this

litigation; (c) counsel for the parties, whether retained outside counsel or in-house counsel and

employees of counsel assigned to assist such counsel in the preparation of this litigation; (d) fact

witnesses subject to a proffer to the Court or a stipulation of the parties that such witnesses need

to know such information; (e) deponents; (f) present or former employees of the Producing Party

in connection with their depositions in this action (provided that no former employees shall be

shown documents prepared after the date of his or her departure); (g) experts specifically

retained as consultants or expert witnesses in connection with this litigation; (h) the author or

recipient of the document; and (i) any mediators before whom the Parties agree to mediate

disputes.

        8.         Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential—Attorneys’ Eyes Only,” or pursuant to



                                                    -3-
NAI-1519108014v2
prior Order after notice, any document, transcript or pleading given “Confidential—Attorneys’

Eyes Only” treatment under this Order, and any information contained in or derived from any

such materials (including but not limited to, all deposition testimony that refers to, reflects or

otherwise discusses any information designated “Confidential—Attorneys’ Eyes Only”

hereunder) may not be disclosed other than in accordance with this Order and may not be

disclosed to any person other than: (a) a party’s retained outside counsel of record in this action,

as well as employees of said outside counsel to whom it is reasonably necessary to disclose the

information for this litigation and who have signed the “Declaration of Compliance” that is

attached hereto as Exhibit A; (b) experts specifically retained as consultants or expert witnesses

in connection with this litigation who have signed the “Declaration of Compliance” (Exhibit A);

(c) the Court and its personnel; (d) court reporters, their staffs, and professional vendors to whom

disclosure is reasonably necessary for this litigation and who have signed the “Declaration of

Compliance” (Exhibit A); and (e) the author of the document or the original source of the

information.

        9.         Documents produced pursuant to this Order shall not be made available to any

person designated in Subparagraph 7(g) or 8(b) unless he or she shall have first read this Order,

agreed to be bound by its terms, and signed the attached “Declaration of Compliance”

(Exhibit A).

        10.        All persons receiving any or all documents produced pursuant to this Order shall

be advised of their confidential nature. All persons to whom confidential information and/or

documents are disclosed are hereby enjoined from disclosing same to any person except as

provided herein, and are further enjoined from using same except in the preparation for and trial

of the above-captioned action between the named parties thereto. No person receiving or



                                                   -4-
NAI-1519108014v2
reviewing such confidential documents, information or transcript shall disseminate or disclose

them to any person other than those described above in Paragraph 7 and Paragraph 8 and for the

purposes specified, and in no event shall such person make any other use of such document or

transcript.

        11.        Nothing in this Order shall prevent a party from using at trial any information or

materials designated “Confidential” or “Confidential—Attorneys’ Eyes Only”.

        12.        This Order has been agreed to by the parties to facilitate discovery and the

production of relevant evidence in this action. Neither the entry of this Order, nor the

designation of any information, document, or the like as “Confidential,” or “Confidential—

Attorneys’ Eyes Only,” nor the failure to make such designation, shall constitute evidence with

respect to any issue in this action.

        13.        Within sixty days after the final termination of this litigation, upon written request

of a Producing Party, all of its documents, transcripts, or other materials afforded confidential

treatment pursuant to this Order, including any extracts, summaries or compilations taken

therefrom, but excluding any materials which in the good faith judgment of counsel are work

product materials, shall (a) be returned to the Producing Party, or (b) shall be destroyed by the

recipient parties with counsel for the recipient parties certifying in writing that the documents

have been destroyed.

        14.        The production of privileged or work product protected documents, whether

inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in this case

or any other federal or state proceeding. This provision shall be interpreted to provide the

maximum protection allowed by Federal Rule of Evidence 502(d). Nothing contained in this




                                                    -5-
NAI-1519108014v2
paragraph is intended to limit a party’s right to conduct a review of documents for relevance,

responsiveness, or segregation of privileged and/or protected information before production.

        15.        In the event that any party to this litigation disagrees at any point in these

proceedings with any designation made under this Protective Order, the parties shall first try to

resolve such dispute in good faith on an informal basis. During the pendency of any challenge to

the designation of a document or information, the designated document or information shall

continue to be treated as “Confidential” or “Confidential—Attorneys’ Eyes Only” subject to the

provisions of this Protective Order.

        16.        Nothing herein shall affect or restrict the rights of any party with respect to its

own documents or to the information obtained or developed independently of documents,

transcripts and materials afforded confidential treatment pursuant to this Order.

        17.        The Court retains the right to allow disclosure of any subject covered by this

stipulation or to modify this stipulation at any time in the interest of justice.

        SO ORDERED.                    Signed: July 8, 2021




                                                      -6-
NAI-1519108014v2
                                EXHIBIT A: DECLARATION OF COMPLIANCE

I, _____________________________________, declare as follows:

1.         My address is ________________________________________________.

2.         My present employer is ________________________________________.

3.         My present occupation or job description is _________________________.

4.         I have received a copy of the Stipulated Protective Order entered in this action on _______________,

20___.

5.         I have carefully read and understand the provisions of this Stipulated Protective Order.

6.         I will comply with all provisions of this Stipulated Protective Order.

7.         I will hold in confidence, and will not disclose to anyone not qualified under the Stipulated Protective

Order, any information, documents or other materials produced subject to this Stipulated Protective Order.

8.         I will use such information, documents or other materials produced subject to this Stipulated

Protective Order only for purposes of this present action.

9.         Upon termination of this action, or upon request, I will return and deliver all information, documents

or other materials produced subject to this Stipulated Protective Order, and all documents or things which I

have prepared relating to the information, documents or other materials that are subject to the Stipulated

Protective Order, to my counsel in this action, or to counsel for the party by whom I am employed or retained

or from whom I received the documents.

10.        I hereby submit to the jurisdiction of this Court for the purposes of enforcing the Stipulated Protective

Order in this action.

           I declare under penalty of perjury under the laws of the United States that the foregoing is true and

correct.

Executed this ____ day of _____________, 20__, at __________________.



                                                       ____________________________________
                                                       QUALIFIED PERSON




                                                         -7-
NAI-1519108014v2
        /s/ Hans W. Lodge                           /s/ Chris J. Lopata
        Hans W. Lodge                               Chris J. Lopata
        Berger Montague PC                          Jones Day
        43 SE Main Street, Suite 505                250 Vesey St.
        Minneapolis, MN 55414                       New York, NY 10281-1047
        Telephone: (612) 607-7794                   Telephone: (212) 326-3602
        Fax: (612) 584-4470                         Fax: (212) 755-7306
        hlodge@bm.net                               cjlopata@jonesday.com
        Counsel for Plaintiff                       Counsel for Experian Information
                                                    Solutions, Inc.
        Asa C. Edwards
        NC State Bar No. 46000                      Caren D. Enloe
        Maginnis Howard                             NC State Bar No. 17394
        4801 Glenwood Ave., Suite 310               Smith Debnam Narron Drake Saintsing &
        Raleigh, NC 27612                           Myers, LLP
        Telephone: (919) 526-0450                   PO Box 176010
        Fax: (919) 882-8763                         Raleigh, NC 27619-6010
        aedwards@maginnishoward.com                 Telephone: (919) 250-2000
        Local Counsel for Plaintiff                 Fax: (919) 250-2124
                                                    cenloe@smithdebnamlaw.com
                                                    Local Counsel for Experian Information
        /s/ Melanie Prince-Loyd                     Solutions, Inc.
        Melanie Prince-Loyd
        NC State Bar No. 51961
        Seyfarth Shaw LLP                           /s/ Robert C. deRosset, IV
        121 W. Trade Street, Suite 2020             Robert C. deRosset, IV
        Charlotte, NC 28202                         NC State Bar No. 27656
        Telephone: (704) 925-6029                   Christy C. Dunn
        mprince-loyd@seyfarth.com                   NC State Bar No. 54816
        Counsel for Equifax Information Services,   Young Moore and Henderson, P.A.
        LLC                                         3101 Glenwood Avenue, Suite 200
                                                    Raleigh, NC 27612
                                                    Telephone: (919) 782-6860
                                                    Fax: (919) 782-6753
                                                    Bob.deRosset@youngmoorelaw.com
                                                    Christy.dunn@youngmoorelaw.com
                                                    Counsel for Trans Union LLC




                                              -8-
NAI-1519108014v2
